DETAILED ACTION

This office action is in response to the remarks and amendments filed on 7/11/22.  Claims 1-21 are pending.  Claims 1-21 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 16/233,349.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application describes an apparatus that comprises, inter alia, “a mattress,” “an “acoustic sensor,” “snore/breath parameters,” and sending “an instruction to drive a controllable device.”  These claim recitations read on similar claim recitations in the instant application, including, “a mattress,” “a sensor configured to detect a sound indicative of a snore,” “a controller,” and “an actuator,” which changes the elevation angle of the head of a bed.
Claim 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 16/233,339.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application describes an apparatus that comprises, inter alia, “a controller,” “sensors,” that “determine…user is snoring,” and “issue a second snore-control command” that “alters a feature of the …environment…to reduce…user’s snoring.”  These claim recitations read on similar claim recitations in the instant application, including, “a mattress,” “a sensor configured to detect a sound indicative of a snore,” “a controller,” and “an actuator,” which changes the elevation angle of the head of a bed.
Claim 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 16/233,260.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application describes an apparatus that comprises, inter alia, “a bed system,” “a first mattress,” “a first acoustic sensor,” “a first controller,” and “snore classifiers that” “provide a snore vote,” and “determine…a snore state of a user,” and finally “operate the bed system.”  These claim recitations read on similar claim recitations in the instant application, including, “a mattress,” “a sensor configured to detect a sound indicative of a snore,” “a controller,” and “an actuator,” which changes the elevation angle of the head of a bed.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and therefore anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.



In view of the above rejections the respective claims are rejected as best understood on prior art as follows: 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 11-13, and 16-20, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0135632 to Franceschetti et al. (“Franceschetti”) in view of US Patent Application Publication US 2020/0383854 to Gehrke et al. (“Gehrke”).
Claim 1.  A system comprising: a foundation structure having a plurality of deck panels configured to support a mattress (Franceschetti, Fig. 2B, # 240, 242, 244, 246), the plurality of deck panels including a head panel, the plurality of deck panels having a head, a foot, a first side, and a second side, a first edge along the head, a second edge along the foot opposite of the first edge, a third edge along the first side, and a fourth edge along the second side opposite the third edge (the bed of Franceschetti has sides and edges as claimed, see Fig. 2B); and a sensor configured to detect a sound indicative of a snore (Franceschetti, Fig. 2A, #235 or #210, also see Abstract), wherein the sensor is positioned along the third edge or fourth edge of the head panel (regarding the claimed sensor position along an edge, Franceschetti, Fig. 2A, #210 teaches a sensor strip that is along the 3rd and 4th edges; also see #485 in Fig. 4B). and lower than the mattress (regarding the claimed placement of the sensor as “lower than the mattress”, Franceschetti discloses in paragraphs [0052]-[0053] and [0105] teach that a microphone, or sound sensor, can be placed anywhere desired, but does not go into further detail of this aspect; Gehrke teaches a similar bed that includes sensor, and teaches sensors located on a bed foundation, rather than on a mattress, as can be seen in at least Gehrke, Fig. 7; therefore it would have been obvious to place a sound sensor as claimed “lower than a mattress” for the motivation given in Gehrke paragraph [0099], that being to eliminate acoustic interference that could occur if the sound sensor were placed elsewhere).
Claim 2.  The system of claim 1, further comprising: a controller coupled to the sensor, the controller configured to determine a position of a snoring person based on data received from the sensor; and an actuator configured to control an elevation angle of the head panel, the actuator being coupled to the controller and the head panel (Franceschetti paragraph [0062]; also see paragraph [0197] regarding two users).
Claim 4.  The system of claim 1, wherein the sensor is positioned along the third edge or fourth edge within two feet of the first edge (Franceschetti teaches a sensor strip #210 in Fig. 2A that appears to be in the claimed location, and also teaches a microphone #235 as a sensor at a different location; paragraphs [0052]-[0053] teach that the sensors can be located at any desired location; therefore, in view of the teachings of Franceschetti, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sensor at any desired location, including the claimed location).  
Claim 5.  The system of claim 1, wherein the sensor is positioned along the third edge or fourth edge between six and twelve inches from the first edge (Franceschetti teaches a sensor strip #210 in Fig. 2A that appears to be in the claimed location, and also teaches a microphone #235 as a sensor at a different location; paragraphs [0052]-[0053] teach that the sensors can be located at any desired location; therefore, in view of the teachings of Franceschetti, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sensor at any desired location, including the claimed location).  
Claim 6.  The system of claim 1, wherein the sensor is raised when the head panel is raised (the sensor strip of Franceschetti Fig. 2A, #210 is located on a mattress, which inherently raises when the frame is raised as in Fig. 2B).  
Claim 7.  The system of claim 1, wherein the sensor is positioned along the third edge, the sensor being at least eight inches away from the first edge (Franceschetti teaches a sensor strip #210 in Fig. 2A that appears to be in the claimed location, and also teaches a microphone #235 as a sensor at a different location; paragraphs [0052]-[0053] teach that the sensors can be located at any desired location; therefore, in view of the teachings of Franceschetti, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sensor at any desired location, including the claimed location). 
Claim 8.  The system of claim 1, wherein the head panel is a left head panel, wherein the plurality of deck panels further includes a right head panel, and wherein the sensor is positioned along the third edge on the left head panel Franceschetti, Fig. 2A, #210 teaches a sensor strip that is along the 3rd and 4th edges; also see #485 in Fig. 4B).
Claim 11.  The system of claim 1, wherein the head panel is a first head panel and the sensor is a first sensor, the system further comprising: a second head panel configured to have an adjustable angle compared to the foundation structure; and a second sensor configured to detect a sound indicative of a snore, wherein the second sensor is positioned along an a side edge of the second head panel opposite of the first sensor (Franceschetti teaches two independently adjustable sides, see paragraph [0062], and Fig. 2C).  
Claim 12.  A method comprising: detecting a noise with one or more acoustic sensors located on an outer edge of a deck panel of a bed foundation configured to support a mattress, the one or more acoustic sensors within two feet of a head edge of the deck panel at a head of the bed foundation and lower than the mattress (Franceschetti discloses a sensor strip #210 in Fig. 2A and also teaches a microphone #235 as a sensor at a different location; regarding the claimed placement of the sensor as “lower than the mattress”, Franceschetti discloses in paragraphs [0052]-[0053] and [0105] teach that a microphone, or sound sensor, can be placed anywhere desired, but does not go into further detail of this aspect; Gehrke teaches a similar bed that includes sensor, and teaches sensors located on a bed foundation, rather than on a mattress, as can be seen in at least Gehrke, Fig. 7; therefore it would have been obvious to place a sound sensor as claimed “lower than a mattress” for the motivation given in Gehrke paragraph [0099], that being to eliminate acoustic interference that could occur if the sound sensor were placed elsewhere); determining that the noise is a snore based on a signal from the one or more acoustic sensors (see Franceschetti, paragraph [0062], also see Fig. 24); determining a determined side of a bed the snore originated based on the signal from the one or more acoustic sensors; and adjusting the determined side of the bed in response to determining the determined side (Franceschetti, paragraphs [0062] and [0197]).  
Claim 13.  The method of claim 12, wherein adjusting the determined side of the bed comprises adjusting an angle of a head of the determined side of the bed (Franceschetti, paragraphs [0062] and [0197]; and Fig. 2C).  
Claim 16.  A foundation for a bed, the foundation comprising: a foundation support structure configured to support a mattress (Franceschetti, Fig. 2C); a plurality of deck panels comprising left and right head panels (Franceschetti, Fig. 2C, #260 and #265), wherein the deck panels are supported by the foundation support structure with the left head panel positioned on a left side of the foundation at a head of the foundation and with the right head panel positioned on a right side of the foundation at the head of the foundation; a left snore sensor positioned on a left edge of the left head panel lower than the mattress (regarding the claimed placement of the sensor as “lower than the mattress”, Franceschetti discloses in paragraphs [0052]-[0053] and [0105] teach that a microphone, or sound sensor, can be placed anywhere desired, but does not go into further detail of this aspect; Gehrke teaches a similar bed that includes sensor, and teaches sensors located on a bed foundation, rather than on a mattress, as can be seen in at least Gehrke, Fig. 7; therefore it would have been obvious to place a sound sensor as claimed “lower than a mattress” for the motivation given in Gehrke paragraph [0099], that being to eliminate acoustic interference that could occur if the sound sensor were placed elsewhere). and configured to detect a sound indicative of a snore; a right snore sensor positioned on a right edge of the right head panel lower than the mattress and configured to detect a sound indicative of a snore (Franceschetti teaches two independently adjustable sides, see paragraph [0062], and Fig. 2C; sensors can be seen in Fig. 4B at #485 and #490); and an actuation system in communication with the left and right snore sensors and configured to raise the left head panel in response to determining that a snore is produced by a user on the left side of the foundation based in part by data collected by one or both of the left and right snore sensors and configured to raise the right deck panel in response to determining that a snore is produced by a user on the right side of the foundation based in part by data collected by one or both of the left and right snore sensors (Franceschetti paragraph [0062]; also see paragraph [0197] regarding two users).  
Claim 17.  The foundation of claim 16, wherein the left and right snore sensors are each positioned within two feet of a head edge of their respective left and right head panels (Franceschetti teaches a sensor strip #210 in Fig. 2A that appears to be in the claimed location, and also teaches a microphone #235 as a sensor at a different location; paragraphs [0052]-[0053] teach that the sensors can be located at any desired location; therefore, in view of the teachings of Franceschetti, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sensor at any desired location, including the claimed location).  
Claim 18.  The foundation of claim 16, wherein each of the left and right head panels comprises a fabric wrapped around the left and right snore sensors (Franceschetti teaches a fabric layer #350 in Fig. 3). 
Claim 19.  The foundation of claim 16, and further comprising: a left rail positioned on a left side of the foundation under the left snore sensor, wherein the left snore sensor is raised when the left head panel is raised and the left rail is not raised when the left head panel is raised; and a right rail positioned on a right side of the foundation under the right snore sensor, wherein the right snore sensor is raised when the right head panel is raised and the right rails is not raised when the right head panel is raised (Franceschetti Fig. 2C teaches a left and a right rail as part of the bed foundation, unlabeled in Fig. 2C; additionally, the sensor strip of Franceschetti Fig. 2A, #210 is located on a mattress, which inherently raises when the frame is raised as in Fig. 2B).  
Claim 20.  The foundation of claim 16, wherein the left snore sensor is raised when the left head panel is raised and the right snore sensor is raised when the right head panel is raised (the sensor strip of Franceschetti Fig. 2A, #210 is located on a mattress, which inherently raises when the frame is raised as in Fig. 2B).  
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,105,092 to Franceschetti et al. (“Franceschetti”) and US Patent Application Publication US 2020/0383854 to Gehrke et al. (“Gehrke”), in view of US Patent Application Publication 2012/0138067 to Rawls-Meehan.
Claim 3.  The system of claim 2, wherein the actuator is configured to adjust the [[head]] elevation angle of the head panel between zero and seven degrees from structure in response to detecting a snore using the sensor (Franceschetti, in paragraph [0132], teaches raising a head elevation angle to various angles, in response to detecting snoring, but does not explicitly teach an angle between zero and seven degrees; however Rawls-Meehan teaches a similar apparatus and teaches raising a head section to an angle of 7 degrees in paragraph [0479]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the bed of Franceschetti to an angle of 7 degrees since doing so would have simply been the use of a known technique with a known device to yield predictable and obvious results).
Claim 14.  The method of claim 13, wherein the angle is adjusted from horizontal to substantially seven degrees above horizontal in response to determining the determined side (Franceschetti, in paragraph [0132], teaches raising a head elevation angle to various angles, in response to detecting snoring, but does not explicitly teach an angle between zero and seven degrees; however Rawls-Meehan teaches a similar apparatus and teaches raising a head section to an angle of 7 degrees in paragraph [0479]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the bed of Franceschetti to an angle of 7 degrees since doing so would have simply been the use of a known technique with a known device to yield predictable and obvious results).  
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,105,092 to Franceschetti et al. (“Franceschetti”) and US Patent Application Publication US 2020/0383854 to Gehrke et al. (“Gehrke”), in view of US Patent Application Publication 2006/0198533 to Wang et al. (“Wang”).
Claim 9.  The system of claim 1, wherein the sensor comprises a MEMs type acoustic sensor (Franceschetti teaches the use of sensors to detect snoring, but does not specifically claim a MEMs sensor; Wang teaches a similar apparatus that detects snoring, and Wang teaches the use of a MEMs sensor in paragraph [0117]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a MEMs sensor with the apparatus of Franceschetti since doing so would have been simple substitution of one known element for another to obtain predictable and obvious results).  
Claims 10, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,105,092 to Franceschetti et al. (“Franceschetti”) and US Patent Application Publication US 2020/0383854 to Gehrke et al. (“Gehrke”), in view of US Patent 7,120,952 to Bass et al. (“Bass”).
Claim 10.  The system of claim 1, wherein the sensor is positioned in a water-resistant compartment (Franceschetti teaches “A layer 310 comprises waterproof material” but does not teach the sensor being “positioned in a water-resistant compartment;” Bass teaches an “incontinence protective device;” it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Franceschetti with the waterproof mattress cover of Bass to prevent the electronics of the bed from becoming wet and damaged in the case of an incontinent user).  
Claim 18.  The foundation of claim 16, wherein each of the left and right head panels comprises a fabric wrapped around the left and right snore sensors (it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Franceschetti with the waterproof mattress cover of Bass to prevent the electronics of the bed from becoming wet and damaged in the case of an incontinent user;  furthermore, the apparatus of Bass includes fabric layers; in the case of the combined apparatus of Franceschetti and Bass, the mattress cover of Bass being wrapped around the mattress is inherently also wrapped around the snore sensors). 
Claim 21.  The system of claim 1, and further comprising a fabric deck panel cover configured to cover at least a portion of the head panel and the sensor (this claim language has been interpreted to mean that the fabric panel covers a portion of the head panel and also covers the sensor; Franceschetti, Fig. 3, #350 teaches a fabric layer that covers the head panel and the sensor), wherein the fabric deck panel cover comprises a detachable and re-attachable flap that is positioned and configured to be opened to allow for access to the sensor (Franceschetti is silent as to a flap that allows access to the sensor; Bass teaches a removable mattress cover; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the mattress cover of Bass for use by incontinent users, and in such case the cover itself is considered to be a flap that is removable to allow access to the sensor).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,105,092 to Franceschetti et al. (“Franceschetti”) and US Patent Application Publication US 2020/0383854 to Gehrke et al. (“Gehrke”), in view of US Patent Application Publication 2014/0259417 to Nunn et al. (“Nunn”).
Claim 15.  The method of claim 12, wherein adjusting the determined side of the bed comprises adjusting a firmness of a mattress on the determined side of the bed (Franceschetti teaches moving a bed in response to snoring, but does not teach adjusting firmness of a mattress in response to snoring; Nunn teaches adjusting firmness of a mattress in response to snoring, in paragraph [0067], which teaches “the central controller 302 can execute instructions that cause the firmness controller 304 to adjust pressure in the air mattress of the bed 301 when snoring is detected (704);” it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the mattress of Franceschetti more firm in order to suppress a user’s snoring, as is taught by Nunn, since doing so would have simply been using a known technique with a known apparatus to yield predictable and obvious results”).



Response to Applicant's remarks and amendments

With respect to independent claims 1, 12, and 16, Applicant argues on pages 6-7 of remarks dated 7/11/22 that the cited art of Franceschetti does not teach amended claim limitations directed toward a snoring sensor being located “lower than the mattress.”  While this may or may not be true, a new rejection has been entered in this Office Action as necessitated by Applicant’s amendments, in view of Gehrke.  As discussed above, Gehrke teaches a bed in which a sound sensor is placed on the frame of the bed, rather than on a sensor strip or a non-stationary microphone, as is disclosed in Franceschetti.  Therefore, for the motivation and rationale discussed in the above rejections, the combination of the teachings of Franceschetti and Gehrke teach Applicant’s amended claim language.
	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673